Citation Nr: 1628350	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  15-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service with the U.S. Marine Corps from March 2005 to November 2012, including service within the Southwest Asia Theater of Operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the Board at an October 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a May 2015 statement, following the submission of a substantive appeal but prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an increased initial evaluation for PTSD.






CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased initial evaluation for PSTD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  The appellant has withdrawn the issue of an increased initial evaluation for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The appeal of the issue of entitlement to an increased initial evaluation for PTSD is dismissed.


REMAND

The Veteran seeks service connection for a low back disorder, claiming back pain following strenuous activities in service, including daily running and lifting of heavy objects, has caused his current disability.  Indeed, the Board notes that the Veteran reported a prior history of recurrent back pain/any back problem just prior to service separation.  See, e.g., September 2012 Report of Medical History.  During the course of the instant claim, the Veteran was provided a VA examination in September 2013 which found that, based on current normal findings, the Veteran did not then warrant a diagnosis of a chronic back disability.  It was on this basis that the AOJ denied the Veteran's claim.  However, following the October 2015 Board hearing, the Veteran submitted the report of a November 2014 MRI indicating shallow central disc protrusion at L5-S1, thus suggesting the Veteran may in fact suffer from a diagnosable disability.  As such, a remand is required to provide the Veteran another VA examination to address the nature and etiology of any current low back disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to address the nature and etiology of any current low back disability.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report must reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and physical examination of the Veteran, the VA examiner is to address the following:

a. Does the Veteran suffer from a diagnosable chronic disability manifested by low back pain?  In providing a diagnosis, the examiner must address the November 2014 MRI report as well as any other clinical testing that may be performed.

b. If yes, did any such low back disability have its onset or is otherwise etiologically related to the Veteran's period of active service?  In offering this opinion, the examiner must address the Veteran's assertion of back pain following running and lifting heavy objects, as well as his reports of recurrent back pain upon service separation.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


